Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 3-7 and 9-13 are pending. Claims 1, 3-7 and 9-13 are under examination.
Withdrawn rejections
Applicant's amendments and arguments filed 01/14/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 103(a) rejections involving references ‘887, ‘331, Eckert et al., Armarego et al., 888, THF or Et2O and/or 352 in the non-final mailed 10/18/2021 are withdrawn and rewritten to address amended claims 1, 7 and 9-10 and to address the cancellation of claims 2 and 8.
All ODP rejections in the non-final mailed 10/18/2021 are withdrawn and rewritten to address amended claims 1, 7 and 9-10 and to address the cancellation of claims 2 and 8.
The following newly applied 112(b), 103(a) and ODP rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because it is not understood if the water content in the triphosgene is 200 ppm or less after the content of water in the triphosgene is adjusted through a further step of washing or drying. For example, upon the further step of washing or drying, the water content would be expected to be at a lower range than 200 ppm or less
For example, the canceled limitations in claim 10 suggest the further step of washing and drying leads to a water range of 50 ppm or less. The range of 200 ppm or less does overlap the 50 ppm or less but 51 ppm to 200 ppm of water cannot be present after the further washing or drying in claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, 9-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891), ‘331 (3,492,331, Patent date 01-1970), Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009).

Interpretation of Claims

    PNG
    media_image1.png
    417
    775
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    463
    891
    media_image2.png
    Greyscale

The diisocyanate composition is interpreted to be any diisocyante with an additional entity. For example a reaction product mixture of the diisocyanate and a solvent.
The diamine hydrochloride composition is interpreted to be an HCl salt of the diaine. 

Scope of the Prior Art
	887 teaches (Example 1) the preparation of an m-xylylene diisocyanate (claim 5) via the reaction of m-xylylenediamine hydrochloride with BTC. BTC stands for Bis(trichloromethyl)carbonate or triphosgene. The reaction product that contains the m-xylylene diisocyanate as taught by 887 (Example 1) is the instant diisocyanate composition.
887 teaches (top of page 3 of 5) the use of solid phosgene. Triphosgene is understood to be solid as evidence by Eckert et al. bridging pages 895-896.

Concerning claim 3 and the reaction temperatures, 887 teaches (p. 4 of 5) reaction temperatures of 100 to 160C. This range overlaps the instant range of 110C to 160C.

Ascertaining the Difference
 	887 does not teach the triphosgene composition. 887 does not teach the instant b* CIE color coordinate of 1.2 or less. 887 does not teach 5C. 887 does not teach the instant APHA value of 10 or less. 887 does not teach preparing the hydrochloride salt of the diamine via an aqueous solution of HCl. 887 does not teach a triphosgene composition having water at 200ppm or less. 887 does not teach washing and then drying the triphosgene at 20 to 60C and the solvents in the triphosgene being less than 100ppm.

Secondary Reference
	Eckert et al. teaches (p. 895) purification of triphosgene via the removal of CCl4 (carbon tetrachloride) via vacuum, with a subsequent drying step.
	Eckert et al. teaches (p. 895) the use of the triphosgene in the preparation of a diisocyanate.
	Armarego et al. teach (page 4 of 4, written page 103) triphosgene is a good solid substitute for phosgene. Armarego et al. goes on to teach (page 4 of 4, written page 
	331 teach (column 4) the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. 331 teaches overlapping subject matter as taught by 887 and as instantly claimed. For example, 331 teach (column 1) the phosgenation of primary amines to give the corresponding isocyanate.  331 goes on to teach (column 4) overlapping amines, e.g. xylylenediamine.
	The above teachings render Eckert et al., Armarego et al. and 331 analogous art to the invention.  
	
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 887, Eckert et al. Armarego et al. and 331 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have purified triphosgene as taught by Eckert et al. (p. 895) prior to use in the preparation of the diisocyanate as taught by 887 (Example 1). The ordinary artisan would have done so with a reasonable expectation of success because Eckert et al. teaches (p. 895) the use of the triphosgene that has been purified in the preparation of a diisocyanate.

Concerning the instant b*/CIE color of 1.2 or less, the above argued purified triphosgene would have had the instant CIE color range. The reason being the purification methods of removing CCl4, washing with Et2O, and drying (removing solvents/water) would have caused the triphosgene to have the instant CIE color range of 1.2 or less.
The instant specification details (p. 24) water can drive the CIE color range up. Therefore, once water is removed via the drying as taught by Eckert et al. (p. 895) the triphosgene would necessarily have the instant color CIE color 1.2 or less.
The instant specification details (p. 23) the washing of triphosgene with diethyl ether may adjust the content of the decomposition product in the triphosgene. Therefore, upon washing the triphosgene with Et2O as taught by Armarego et al. (page 4 of 4, written page 103) the decomposition product of CCl4 would not have been present in the triphosgene over 1% by weight. 
Upon removal of the CCl4 as taught by Eckert et al. (p. 895) the triphosgene would not have contained the decomposition product.
Concerning the 5C temperature of the Et2O, Armarego et al. teach (page 4 of 4, written page 103) cold Et2O is used to wash the triphosgene. The ordinary artisan In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning the triphosgene composition, the above argued combination of 887, Eckert et al. and Armarego et al. instruct the ordinary artisan to arrive at methods substantially identical to the methods of the instant invention. Due to the methods of the prior art and the methods of the instant invention being substantially identical with respect to washing and drying the triphosgene, the triphosgene obtained by practicing the combined teachings of the prior art would have been the instant triphosgene composition. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the preparation of the diamine hydrochloride composition, it would have obvious to prepare the diamine hydrochloride via dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. The ordinary artisan would have done so with a reasonable expectation of success because 331 taught (column 4) the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. The ordinary artisan 
Concerning claim 3 and the ratio of diamine HCl to triphosgene, 887 teaches (p. 4 of 5) a ratio of 0.4:1 to 3:1. This ratio overlaps the instant range of 1:1 to 5. 
Concerning claim 3 and the reaction temperatures, 887 teaches (p. 4 of 5) reaction temperatures of 100 to 160C. This range overlaps the instant range of 110C to 160C.
MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning claim 5 and the APHA value of 10 or less, the instant specification recites on page 4, a process for preparing a diisocyanate composition, which comprises reacting a diamine hydrochloride composition with a triphosgene composition. This method is substantially identical to the method arrived at via the above combinational teachings of 887, Eckert et al. and Armarego et al. Due to the instant methods and those of the prior art being substantially identical, the product would be substantially identical. Therefore, the diisocyanate composition of the prior art would have the instant APHA value of 10 or less. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	

Concerning the reaction temperature of 20 to 40C, the ordinary artisan being instructed by 331 (column 4) to react an aqueous solution of HCl with the appropriate amine would have done so at room temperature (approx. 20C) first, unless instructed otherwise. From there the ordinary artisan would have adjusted the temperature to ensure the amine was converted to the HCl salt. Thus, arriving at the instant temperatures. 
Concerning the ratios of the diamine and aqueous HCl solution, it would have been understood to ensure the ratio allowed for at least two mole equivalents of HCl to one mole equivalent of amine to react to form the diamine HCl salt. That ratio is 1 moles of amine to 2 moles of HCl. From there the ordinary artisan through routine experimentation would have adjusted the ratios to arrive at the instant invention to ensure the most amount of salt is made and to ensure waste HCl is not overly created.
MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
.
	Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
Applicant argues:
D1 to D7 do not teach or suggest the technical features of claim 1. The decomposition product of triphosgene of the subject invention refers to a compound produced by the decomposition of triphosgene used to prepare a diisocyanate  composition for various causes such as air, metal salt, silica gel, dust or heat. See paragraphs [0008] and [0123] of the subject specification. This is distinguishable from the carbon tetrachloride remaining un-reacted during synthesis of the triphosgene in D5.

Examiner’s response:
	The examiner addressed the currently claimed amounts of the decomposition product in the original rejection.
For example, “upon washing the triphosgene with Et2O as taught by Armarego et al. (page 4 of 4, written page 103) the decomposition product of CCl4 would not have been present in the triphosgene over 1% by weight”. 


Applicant argues:
Although D6 discloses washing triphosgene with diethyl ether after synthesizing triphosgene, D6 also comprises a separate de-gas process. See p.103 in D6. Therefore, D5 and D6 disclose removing carbon tetrachloride in triphosgene by vacuum treatment and do not disclose the control of decomposition products through diethyl ether washing.

Examiner’s response:
The act of washing was argued in the original rejection to control the decomposition product. Due to the prior art teaching the washing steps, the decomposition product would have been controlled at the currently claimed levels. In other words, when one of ordinary skilled practiced the teachings of the prior art, the one of ordinary skill would have arrived at the instant adjustment of the decomposition product in the triphosgene.
For example, the following argument was made in the original rejection, “upon washing the triphosgene with Et2O as taught by Armarego et al. (page 4 of 4, written page 103) the decomposition product of CCl4 would not have been present in the triphosgene over 1% by weight”. 


Applicant argues:
Applicant argues an unexpected result from the currently claimed adjustment/washing techniques. 
The present invention, as defined in amended claim 1, exhibits substantial and unexpected technical effects in terms of the color and haze of the diisocyanate composition and the stria, transmittance, yellow index, and refractive index of the final optical lens. See paragraph [0124] and Table 4 of the subject specification. 
The improvement lies in the realization that the amount of the decomposition products of triphosgene composition have an impact on the color and haze of the diisocyanate composition and the stria, transmittance, yellow index, and refractive index of the final optical lens. 

Examiner’s response:
The act of washing was argued in the original rejection to control the decomposition product. Due to the prior art teaching the washing steps, the decomposition product would have been controlled at the currently claimed levels. This would have led to achieving the increased quality of the product as purported by applicant.

Applicant argues:
With regard to the effects attributed to these different features of the claimed invention as defined in amended claim 9, it is noted that the content of water in triphosgene is adjusted within a specific range, so that the formation of urea during the phosgenation reaction can be suppressed, thereby preventing a deterioration in the physical properties of the final optical 


Examiner’s response:
The act of washing was argued in the original rejection to remove water using the purification techniques taught by references D5 and D6. For example, the examiner agued “the purification methods of removing CCl4, washing with Et2O, and drying (removing solvents/water).” Clearly the removal of water was contemplated by the prior art. D6 taught the following.


    PNG
    media_image3.png
    197
    1184
    media_image3.png
    Greyscale


Reference D5 taught the following.


    PNG
    media_image4.png
    255
    613
    media_image4.png
    Greyscale


Any water would have been removed.

Moreover, from above the currently claimed washing is known in the prior art. Therefore, the water would have been removed.
.

Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891), ‘331 (3,492,331, Patent date 01-1970), Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009) as applied to claims 1, 3, 5-6, 9-10, 12 and in further view of ‘888 (US Patent 3,410,888, Patent date 11-1968).
Interpretation of Claims

    PNG
    media_image1.png
    417
    775
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    78
    729
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    115
    784
    media_image6.png
    Greyscale


Scope of the Prior Art
	The combinational teachings of 887, 331, Eckert et al. and Armarego et al. are written in the above 103 rejection and are incorporated herein by reference.
	Additional teachings of 887 are as follows. 887 teaches (page 2 of 5) the reaction solution is subjected to filtration and distillation. 887 teaches (p. 2 of 5) the purity of the diisocyanate can reach 98% or more and the yield can reach above 94%. These ranges overlap the yield and purity in claim 13.

Ascertaining the Difference
	However, 887, 331,  Eckert et al. and Armarego et al. do not teach a two distillations nor the temperatures, pressures and duration (time) of the two distillations. 

Secondary Reference
	888 teach overlapping subject matter as disclosed by 887. For example, 888 teach (column 1) a process for preparation, isolation and recovery of a hydrocarbyl mono- and polyisocyanate. 888 teaches (column 4) overlapping isocyanates, e.g. m-xylylene alpha alpha diisocyanate.

888 goes on to teach (column 3) sufficient temperatures and vacuum are required to evaporate the diisocyanate. This is motivation to modify temperatures to evaporate the diisocyanate.
  
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 887, 331, Eckert et al., Armarego et al. and 888 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the two distillation process taught by 888 (column 3) to distill the diisocyante product arrived at by the above argued combinational teachings of 887, Eckert et al. and Armarego et al. The ordinary artisan would have done so to satisfy a distillation procedure. An expectation of success would have existed due to 887 and 888 teaching overlapping diisocyantes can be distilled. See 887 (Example 1) and 888 (column 4).
Concerning the instant times of distillation (claim 4), the evaporation of the diisocyanate would have not occurred instantaneously. Thus, a time would have been 
Concerning the distillation temperatures (claim 4, 13), the ordinary artisan would have arrived at the instant temperatures via routine experimentation. The ordinary artisan would have done so to ensure sufficient temperatures were present to evaporate the diisocyanate. 888 (column 3). 
Concerning the pressures of the distillation (claim 13), the ordinary artisan would have arrived at the instant pressures via routine experimentation. The ordinary artisan would have done so to ensure sufficient vacuum was present to evaporate the diisocyanate. 888 (column 3). 
MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning the instant times of drying (claim 13), the ordinary artisan would have arrived at the instant drying times via routine experimentation. The ordinary artisan would have done so to ensure sufficient drying times were utilized to dry the triphosgene. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Concerning the yield and purities, 887 teaches (p. 2 of 5) the purity of the diisocyanate can reach 98% or more and the yield can reach above 94%. These ranges overlap the yield and purity in claim 13. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Claims 1, 3-6, 9-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘352 (USPGPub 2021/0230352, PCT/KR2019/006832 filed 06-2019), Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the  

Interpretation of Claims

    PNG
    media_image1.png
    417
    775
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    463
    891
    media_image2.png
    Greyscale



The diisocyanate composition is interpreted to be any diisocyante with an additional entity. For example a reaction product mixture of the diisocyanate and a solvent.
The diamine hydrochloride composition is interpreted to be an HCl salt of the diaine. 
The decomposition product is interpreted to be CCl4 per the instant specification on page 22.

Scope of the Prior Art
	352 teaches the following.

    PNG
    media_image7.png
    274
    594
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    215
    595
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    165
    590
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    111
    595
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    218
    590
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    60
    595
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    214
    599
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    135
    590
    media_image14.png
    Greyscale

Ascertaining the Difference
 	352 does not teach the triphosgene composition. 352 does not teach the instant b* / CIE color coordinate of 1.2 or less. 352 does not teach 5C. 352 does not teach the instant APHA value of 10 or less. 352 does not teach a triphosgene composition having water at 200ppm or less. 352 does not teach washing and then drying the triphosgene at 20 to 60C and the solvents in the triphosgene being less than 100ppm.

Secondary Reference
	Eckert et al. teaches (p. 895) purification of triphosgene via the removal of CCl4 (carbon tetrachloride) via vacuum, with a subsequent drying step.
	Eckert et al. teaches (p. 895) the use of the triphosgene in the preparation of a diisocyanate.

	The above teachings render Eckert et al. and Armarego et al. analogous art to the invention.  
	
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 352, Eckert et al. and Armarego et al. to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have purified triphosgene as taught by Eckert et al (p. 895) prior to use in the preparation of the diisocyanate as taught by 532 (Par. 10). The ordinary artisan would have done so with a reasonable expectation of success because Eckert et al. teaches (p. 895) the use of the triphosgene that has been purified in the preparation of a diisocyanate.
Additionally, it would have been obvious to wash the triphosgene with cold Et2O with a reasonable expectation of success because Armarego et al. teach (page 4 of 4, written page 103) to do so. The ordinary artisan would have looked to the teachings of Armarego et al. because Armarego et al. teach overlapping drying steps taught by 
Concerning the instant b* / CIE color of 1.2 or less, the above argued purified triphosgene would have had the instant CIE color range. The reason being the purification methods of removing CCl4, washing with Et2O, and drying (removing solvents/water) would have caused the triphosgene to have the instant CIE color range of 1.2 or less.
The instant specification details (p. 24) water can drive the CIE color range up. Therefore, once water is removed as taught by Eckert et al. (p. 895) the triphosgene would necessarily have the instant color CIE color 1.2 or less.
The instant specification details (p. 23) the washing of triphosgene with diethyl ether may adjust the content of the decomposition product in the triphosgene. Therefore, upon washing the triphosgene with Et2O as taught by Armarego et al. (page 4 of 4, written page 103) the decomposition product CCl4, would not have been present in the triphosgene over 1% by weight. 
Upon removal of the CCl4 as taught by Eckert et al. (p. 895) the triphosgene would not have contained the decomposition product.
Concerning the 5C temperature of the Et2O (instant claim 2), Armarego et al. teach (page 4 of 4, written page 103) cold Et2O is used to wash the triphosgene. The ordinary artisan instructed to use cold Et2O, would have experimented with cold  temperatures to arrive at the instant temperature of 5C. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning the triphosgene composition, the above argued combination of 352, Eckert et al. and Armarego et al. instructs the ordinary artisan to arrive at methods substantially identical to the methods of the instant invention. Due to the methods of the prior art and the methods of the instant invention being substantially identical with respect to washing and drying the triphosgene, the triphosgene obtained by practicing the combined teachings of the prior art would have been the instant triphosgene composition. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning claim 3 and the ratio of diamine HCl to triphosgene and the reaction temperatures, 352 teaches (par. 60-63) overlapping ranges as instantly claimed.
MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning claim 5 and the APHA value of 10 or less, the instant specification recites on page 4, a process for preparing a diisocyanate composition, which comprises reacting a diamine hydrochloride composition with a triphosgene composition. This method is substantially identical to the method arrived at the above combinational teachings of 352, Eckert et al. and Armarego et al. Due to the instant methods and In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
Concerning claim 12, Armarego et al. teach (page 4 of 4, written page 103) crystallizing triphosgene from pet ether, washing with anhydrous cold Et2O, de-gassing at 200 mm, and drying at 0.1 mm (0.1 mm is 0.1 torr). The ordinary artisan in need of a temperature would have tried room temperature first with a reasonable expectation of success. From there the ordinary artisan would have tried temperatures via routine experimentation that allow for the drying to occur. Upon doing so, the ordinary artisan would have arrived at the instant invention. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning claim 13 and the instant drying times, the ordinary artisan would have arrived at the instant drying times via routine experimentation. The ordinary artisan would have done so to ensure sufficient drying times were utilized to dry the triphosgene. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘352 (USPGPub 2021/0230352, PCT/KR2019/006832 filed 06-2019), Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009) as applied to claims 1, 3-6, 9-10 and 12-13 and in further view of THF or Et2O (two pages, published 08-2019).
Scope of the Prior Art
	The combinational teachings of 352, Eckert et al. and Armarego et al. are written in the above 103 rejection and are incorporated herein by reference.
	
Ascertaining the Difference
	However, 352, Eckert et al. and Armarego et al. do not teach the use of tetrahydrofuran (THF) in place of the Et2O.
Secondary Reference
	THF or Et2O teach (page 1 of 2) THF and Et2O are both polar ether solvents.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 352, Eckert et al., Armarego et al. and THF or Et2O to arrive at the instant invention with a reasonable expectation of success.

Upon doing so, the instant polarities and boiling points would have been met. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. ‘645 (US Application 15/734,645) in view of Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009). 
With compact prosecution in mind, this OPD rejection was made of record in case the 103(a) rejection involving USPGPub 2021/0230352 is overcome via an exception. See 102(b)(2)(A-C).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 645 claims the following.

    PNG
    media_image15.png
    175
    595
    media_image15.png
    Greyscale

	645 does not claim the triphosgene composition. 645 does not claim the instant b* / CIE color coordinate of 1.2 or less. 645 does not claim 5C (instant claim 2). 645 does not claim the instant APHA value of 10 or less. 645 does not claim a triphosgene composition having water at 200ppm or less. 645 does not claim washing and then drying the triphosgene at 20 to 60C and the solvents in the triphosgene being less than 100ppm. 

Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-6 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. ‘949 (US Application 17/111,949) in view of Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009), ‘888 (US Patent 3,410,888, Patent date 11-1968) and THF or Et2O (two pages, published 08-2019).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 949 claims the following.

    PNG
    media_image16.png
    400
    770
    media_image16.png
    Greyscale

949 does not claim the decomposition product in the triphosgene at less than 1% by weight, the decomposition product being CCl4 and wherein the CCl4 is adjusted using Et2O at 5C, the ratio of diamine HCl to triphosgene being reacted at 110 to 160C, two distillations at the instant temperatures and times and one distillation at the instant pressures, the water in the triphosgene being 200 ppm or less or 50 ppm or less or 100 ppm or less, washing the triphosgene with THF, or the drying temperatures, times and pressures of the triphosgene.
However, these deficiencies were cured in the above 103 rejections which are incorporated herein by reference.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 3-6 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. ‘805 (US Application 17/109,805) in view of Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009), ‘888 (US Patent 3,410,888, Patent date 11-1968) and THF or Et2O (two pages, published 08-2019).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 949 claims the following.

    PNG
    media_image17.png
    246
    595
    media_image17.png
    Greyscale

805 does not claim the decomposition product in the triphosgene at less than 1% by weight, the decomposition product being CCl4 and wherein the CCl4 is adjusted using Et2O at 5C, the ratio of diamine HCl to triphosgene being reacted, the water in the triphosgene being 200 ppm or less or 50 ppm or less or 100 ppm or less, washing the 
However, these deficiencies were cured in the above 103 rejections which are incorporated herein by reference.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-6 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. ‘893 (US Application 17/109,893) in view of Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009), ‘888 (US Patent 3,410,888, Patent date 11-1968) and THF or Et2O (two pages, published 08-2019).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 893 claims the following.

    PNG
    media_image18.png
    205
    600
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    23
    284
    media_image19.png
    Greyscale

893 does not claim the decomposition product in the triphosgene at less than 1% by weight, the decomposition product being CCl4 and wherein the CCl4 is adjusted using Et2O at 5C, the ratio of diamine HCl to triphosgene being reacted at 110 to 160C, the water in the triphosgene being 200 ppm or less or 50 ppm or less or 100 ppm or less, washing the triphosgene with THF, or the drying temperatures, times and pressures of the triphosgene.
However, these deficiencies were cured in the above 103 rejections which are incorporated herein by reference.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-6 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. ‘688 (US Application 17/111,688) in view of Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009), ‘888 (US Patent 3,410,888, Patent date 11-1968) and THF or Et2O (two pages, published 08-2019).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 688 claims the following.


    PNG
    media_image20.png
    295
    608
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    147
    593
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    22
    586
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    344
    605
    media_image23.png
    Greyscale

688 does not claim the decomposition product in the triphosgene at less than 1% by weight, the decomposition product being CCl4 and wherein the CCl4 is adjusted using Et2O at 5C, the water in the triphosgene being 200 ppm or less or 50 ppm or less or 100 ppm or less, washing the triphosgene with THF, or the drying temperatures, times and pressures of the triphosgene.
However, these deficiencies were cured in the above 103 rejections which are incorporated herein by reference.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 3-6 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. ‘779 (US Application 17/111, 779) in view of Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009), ‘888 (US Patent 3,410,888, Patent date 11-1968) and THF or Et2O (two pages, published 08-2019).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 779 claims the following.

    PNG
    media_image24.png
    61
    593
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    168
    591
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    170
    603
    media_image26.png
    Greyscale



    PNG
    media_image27.png
    151
    608
    media_image27.png
    Greyscale


However, these deficiencies were cured in the above 103 rejections which are incorporated herein by reference.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-6 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. ‘814 (US Application 17/111, 814) in view of Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009), ‘888 (US Patent 3,410,888, Patent date 11-1968) and THF or Et2O (two pages, published 08-2019).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 814 claims the following.

    PNG
    media_image28.png
    307
    605
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    111
    595
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    24
    589
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    207
    606
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    108
    592
    media_image32.png
    Greyscale


814 does not claim the decomposition product in the triphosgene at less than 1% by weight, the decomposition product being CCl4 and wherein the CCl4 is adjusted using Et2O at 5C, the water in the triphosgene being 200 ppm or less or 50 ppm or less or 100 ppm or less, washing the triphosgene with THF, or the drying temperatures, times and pressures of the triphosgene.
However, these deficiencies were cured in the above 103 rejections which are incorporated herein by reference.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.


Claims 1, 3-6 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. ‘857 (US Application 17/111, 857) in view of Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009), ‘888 (US Patent 3,410,888, Patent date 11-1968) and THF or Et2O (two pages, published 08-2019).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 857 claims the following.

    PNG
    media_image33.png
    235
    602
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    253
    595
    media_image34.png
    Greyscale

857 does not claim the decomposition product in the triphosgene at less than 1% by weight, the decomposition product being CCl4 and wherein the CCl4 is adjusted using Et2O at 5C, the ratio of diamine HCl to triphosgene being reacted at 110 to 160C, two distillations at the instant temperatures and times and one distillation at the instant pressures, the water in the triphosgene being 200 ppm or less or 50 ppm or less or 100 
However, these deficiencies were cured in the above 103 rejections which are incorporated herein by reference.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 3-6 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. ‘891 (US Application 17/111, 891) in view of Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009), ‘888 (US Patent 3,410,888, Patent date 11-1968) and THF or Et2O (two pages, published 08-2019).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 891 claims the following.

    PNG
    media_image35.png
    222
    596
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    32
    590
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    116
    597
    media_image37.png
    Greyscale

891 does not claim the decomposition product in the triphosgene at less than 1% by weight, the decomposition product being CCl4 and wherein the CCl4 is adjusted using Et2O at 5C, the ratio of diamine HCl to triphosgene being reacted at 110 to 160C, two distillations at the instant temperatures and times and one distillation at the instant pressures, the water in the triphosgene being 200 ppm or less or 50 ppm or less or 100 ppm or less, washing the triphosgene with THF, or the drying temperatures, times and pressures of the triphosgene.
However, these deficiencies were cured in the above 103 rejections which are incorporated herein by reference.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
Applicant argues:
Applicant requests the ODP rejections be placed in abeyance until the scope of allowable claims has been determined.
Examiner’s response:
The ODP rejections were rewritten to address amended claims 1, 7 and 9-10 and to address the cancellation of claims 2 and 8.


Allowable Subject Matter
Claim 7 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891).
	887 teaches (Example 1) the preparation of a m-xylylene diisocyanate (claim 5) via the reaction of m-xylylenediamine hydrochloride with BTC. BTC stands for Bis(trichloromethyl)carbonate or triphosgene. The reaction product that contains the m-xylylene diisocyanate as taught by 887 (Example 1) is the instant diisocyanate composition.
887 teaches (top of page 3 of 5) the use of solid phosgene. Triphosgene is understood to be solid as evidence by Eckert et al. bridging pages 895-896.
However, 887 does not teach the adjustment of the b*/CIE color of the triphosgene via washing with a sodium chloride solution.
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.

Proposed Claim Amendments
Claim 1 would allowable if claim 1 had an active step of measuring or determining the carbon tetrachloride (CCl4) concentration.


Conclusion
Claims 1, 3-6 and 9-13 are rejected. Claim 7 is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628